FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


SOFA ENTERTAINMENT , INC., a              No. 10-56535
California corporation,
                   Plaintiff-Appellant,      D.C. No.
                                          2:08-cv-02616-
                  v.                        DMG-PJW

DODGER PRODUCTIONS, INC., a New
York corporation; DODGERS
THEATRICALS, LTD ., a New York
Corporation,
               Defendants-Appellees.



SOFA ENTERTAINMENT , INC., a              No. 10-57071
California corporation,
                   Plaintiff-Appellant,      D.C. No.
                                          2:08-cv-02616-
                  v.                        DMG-PJW

DODGER PRODUCTIONS, INC., a New
York corporation; DODGERS                   OPINION
THEATRICALS, LTD ., a New York
Corporation,
               Defendants-Appellees.
2     SOFA ENTERTAINMENT V . DODGER PRODUCTIONS

         Appeal from the United States District Court
            for the Central District of California
           Dolly M. Gee, District Judge, Presiding

                   Argued and Submitted
           February 5, 2013—Pasadena, California

                       Filed March 11, 2013

    Before: Diarmuid F. O’Scannlain, Stephen S. Trott, and
              Richard R. Clifton, Circuit Judges.

                      Opinion by Judge Trott


                           SUMMARY*


                             Copyright

    Affirming the district court’s summary judgment and
award of attorneys’ fees in a copyright infringement suit
regarding a seven-second clip of Ed Sullivan’s introduction
of the Four Seasons on The Ed Sullivan Show, the panel held
that the defendants were entitled to prevail on their fair use
defense as a matter of law.

    The defendants used the clip in Jersey Boys, their musical
about the Four Seasons, to mark a historical point in the
band’s career. The panel held that this was a fair use because
by using the clip for its historical significance, the defendants

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
    SOFA ENTERTAINMENT V . DODGER PRODUCTIONS                3

had imbued it with new meaning and had done so without
usurping whatever demand there was for the original clip.


                         COUNSEL

Jaime W. Marquart, Baker Marquart LLP, Los Angeles,
California, for Plaintiff-Appellant.

Walter R. Sadler, Leopold, Petrich & Smith, P.C., Los
Angeles, California; David S. Korzenik, Miller Korzenik
Sommers, LLP, New York, New York, for Defendants-
Appellees.


                         OPINION

TROTT, Circuit Judge:

    This is a copyright infringement suit over a seven-second
clip of Ed Sullivan’s introduction of the Four Seasons on The
Ed Sullivan Show. Appellees Dodger Productions, Inc. and
Dodger Theatricals, Ltd. (collectively “Dodger”) used the clip
in their musical about the Four Seasons, Jersey Boys, to mark
a historical point in the band’s career.

     Appellant SOFA Entertainment, Inc. (“SOFA”) claims
Dodger infringed its copyright in the clip and cannot justify
its unlicensed use of the clip as “fair use.” SOFA is mistaken.
By using the clip for its biographical significance, Dodger has
imbued it with new meaning and did so without usurping
whatever demand there is for the original clip. Dodger is
entitled to prevail on its fair use defense as a matter of law
4    SOFA ENTERTAINMENT V . DODGER PRODUCTIONS

and to retain the attorneys’ fees award granted by the district
court.

                               I

A.

    SOFA owns copyright in a library of film, television, and
other media, which it licenses for a fee. SOFA’s library
includes the entire run of The Ed Sullivan Show, which lasted
from 1948 until 1971. The show’s longevity was due to
Sullivan’s talent for spotting talent. At issue in this appeal is
a seven-second clip from the January 2, 1966, episode of The
Ed Sullivan Show wherein Sullivan introduces the band the
Four Seasons (“the clip”).

    Dodger produced the musical Jersey Boys. Jersey Boys
is a historical dramatization about the Four Seasons and the
lives of its members – Tommy DeVito (Spring), Bob Gaudio
(Summer), Nick Massi (Fall), and Frankie Valli (Winter).
Each band member narrates one of the play’s four acts, and
each act offers that band member’s take on a period in the
Four Seasons’ history.

    The clip is shown at the end of the first act. Bob Gaudio
stands to the side of the stage and addresses the audience:
“Around this time there was a little dust-up called The British
Invasion. Britannia’s ruling the air waves, so we start our
own American revolution. The battle begins on Sunday night
at eight o’clock and the whole world is watching.” As
Gaudio speaks, the rest of the band is seen on a CBS studio
stage preparing for their performance on The Ed Sullivan
Show.
     SOFA ENTERTAINMENT V . DODGER PRODUCTIONS              5

    Just after Gaudio finishes his lines, the clip is shown on
screen hanging over the center of the stage. Ed Sullivan
assumes his “signature pose” and introduces the band to his
studio and television audiences: “Now ladies and gentlemen,
here, for all of the youngsters in the country, the Four
Seasons . . . .” As he concludes, Sullivan turns and, with an
extended arm and open palm, directs the theater audience’s
attention to the stage. The screen goes dark, and the actors
perform a rendition of the song “Dawn.”

   When the song ends, Gaudio resumes his position at the
edge of the stage and addresses the audience again:

       We weren’t a social movement like The
       Beatles. Our fans didn’t put flowers in their
       hair and try to levitate the Pentagon. Maybe
       they should have. Our people were the guys
       who shipped overseas . . . and their
       sweethearts. They were factory workers,
       truck drivers. The kids pumping gas, flipping
       burgers. The pretty girl with circles under her
       eyes behind the counter at the diner. They
       were the ones who really got us, and pushed
       us over the top.

B.

    This suit began after Andrew Solt, SOFA’s founder,
attended a performance of Jersey Boys and realized that the
clip appeared in the play. Upon determining that Dodger was
using the clip without SOFA’s permission or license, SOFA
sued Dodger for copyright infringement. Dodger answered
by asserting that its use of the clip constituted “fair use”
under 17 U.S.C. § 107.
6   SOFA ENTERTAINMENT V . DODGER PRODUCTIONS

    Both parties moved for summary judgment on Dodger’s
fair use affirmative defense. After a thorough discussion of
the factors listed in § 107, the district court wholeheartedly
agreed with Dodger that its use of the clip was fair.

    In light of Dodger’s success at summary judgment, the
district court granted Dodger’s request for $155,000.00 in
attorneys’ fees and costs. The district court viewed SOFA’s
infringement claim as objectively unreasonable and
determined that awarding fees would deter future lawsuits
that might chill the creative endeavors of others.

   SOFA timely appeals the district court’s summary
judgment and the award of attorneys’ fees to Dodger.

                              II

    Whether Dodger’s use of the clip constitutes fair use is a
mixed question of law and fact that we review de novo.
Monge v. Maya Magazines, Inc., 688 F.3d 1164, 1170 (9th
Cir. 2012). The district court’s award of attorneys’ fees to
Dodger is reviewed for an abuse of discretion. Berkla v.
Corel Corp., 302 F.3d 909, 917 (9th Cir. 2002).

                             III

A. Fair Use

    The Copyright Act exists “‘to stimulate artistic creativity
for the general public good.’” Mattel, Inc. v. MGA Entm’t,
Inc., –F.3d–, 2013 WL 264645, at *2 (9th Cir. Jan. 24, 2013)
(quoting Twentieth Century Music Corp v. Aiken, 422 U.S.
151, 156 (1975)). It does so by granting authors a “special
reward” in the form of a limited monopoly over their works.
      SOFA ENTERTAINMENT V . DODGER PRODUCTIONS                7

Harper & Row, Publishers, Inc. v. Nation Enters., 471 U.S.
539, 546 (1985). However, an overzealous monopolist can
use his copyright to stamp out the very creativity that the Act
seeks to ignite. Stewart v. Abend, 495 U.S. 207, 236 (1990).
To avoid that perverse result, Congress codified the doctrine
of fair use. Id.

    17 U.S.C. § 107 states, “[T]he fair use of a copyrighted
work . . . for purposes such as criticism, comment, news
reporting, teaching . . . , scholarship, or research [] is not an
infringement of copyright.” It lists four factors to guide
courts in their analysis:

        (1) the purpose and character of the use,
        including whether such use is of a commercial
        nature or is for nonprofit educational
        purposes;

        (2) the nature of the copyrighted work;

        (3) the amount and substantiality of the
        portion used in relation to the copyrighted
        work as a whole; and

        (4) the effect of the use upon the potential
        market for or value of the copyrighted work.

Id.

    Congress’s guidance, however, has not always been
helpful. Many fair use cases still manage to approach “‘the
metaphysics of the law, where the distinctions are, or at least
may be, very subtle and refined, and, sometimes, almost
evanescent.’” Monge, 688 F.3d at 1171 (quoting Folsom v.
8   SOFA ENTERTAINMENT V . DODGER PRODUCTIONS

Marsh, 9 F. Cas. 342, 344 (No. 4901) (C.C.D. Mass. 1841)).
Fortunately, this is not one of those cases. As our application
of the statutory factors will confirm, Dodger’s use of the clip
is undoubtably “fair.”

    i. The Purpose and Character of the Use

     The central inquiry under the first factor is whether the
new work is “transformative.” Campbell v. Acuff-Rose
Music, Inc., 510 U.S. 569, 579 (1994). Transformative works
“add[] something new” to an existing work, endowing the
first with “new expression, meaning, or message,” rather than
“merely supersed[ing] the objects of the original creation.”
Id. (internal quotation marks omitted).

    Dodger references the Four Seasons’ performance on the
January 2, 1966 episode of The Ed Sullivan Show to mark an
important moment in the band’s career. At that point in rock
& roll history, many American bands were pushed into
obscurity by the weight of the “British Invasion,” which was
kicked off by the Beatles’ performance on The Ed Sullivan
Show. The Four Seasons, however, thrived. Being selected
by Ed Sullivan to perform on his show was evidence of the
band’s enduring prominence in American music. By using it
as a biographical anchor, Dodger put the clip to its own
transformative ends. See Elvis Presley Enters., Inc. v.
Passport Video, 349 F.3d 622, 629 (9th Cir. 2003)
(recognizing that the defendant’s “use of many of the
television clips [of Elvis’s performances] is transformative
because they are cited as historical reference points”),
overruled on other grounds as stated in Flexible Lifeline Sys.,
Inc. v. Precision Lift, Inc., 654 F.3d 989, 995 (9th Cir. 2011)
(per curiam); see also Bill Graham Archives v. Dorling
Kindersley Ltd., 448 F.3d 605, 609 (2d Cir. 2006)
     SOFA ENTERTAINMENT V . DODGER PRODUCTIONS                 9

(concluding that the use of Grateful Dead concert posters to
comment on and commemorate the performances they were
designed to promote was transformative).

     SOFA’s argument that the clip was used for its own
entertainment value is not supported by the record.
Moreover, because Dodger’s use of the clip is transformative,
the fact that Jersey Boys is a commercial production is of
little significance. Campbell, 510 U.S. at 579. Therefore, the
first fair use factor heavily favors Dodger.

    ii. The Nature of the Copyrighted Work

    The second fair use factor recognizes that some works –
generally creative works, like fictional stories – “are closer to
the core of intended copyright protection than others.” Id. at
586. An alleged infringer will have a more difficult time
establishing fair use when he appropriates a work of that
nature. Id. While the entire episode of The Ed Sullivan Show
or the individual performances may be near to the core of
copyright, the clip conveys mainly factual information – who
was about to perform. Therefore, the second factor also
favors Dodger.

    iii. The Amount and Substantiality of the Portion
         Used

    The third factor looks to the quantitative amount and
qualitative value of the original work used in relation to the
defendant’s justification for the use. Id. 586–88. SOFA does
not challenge the conclusion that the seven-second clip is
quantitatively insignificant, but argues that Dodger
“attempted to capitalize on the central and most beloved part
of The Ed Sullivan Show, namely, Ed Sullivan’s introduction
10 SOFA ENTERTAINMENT V . DODGER PRODUCTIONS

of popular new rock and roll acts,” by incorporating the clip
into the play. SOFA’s argument is flawed in two respects.

    First, the seven-second introduction is hardly qualitatively
significant. Sullivan simply identifies the group that is about
to perform and the section of his audience to whom the Four
Seasons would appeal. It is doubtful that the clip on its own
qualifies for copyright protection, much less as a qualitatively
significant segment of the overall episode. See Murray Hill
Publ’ns, Inc. v. ABC Commc’n, Inc., 264 F.3d 622, 633–34
(6th Cir. 2001) (holding that the line “J.P. on J.R. in the
A.M.” served only a functional purpose, i.e., identifying the
radio program, the radio station, and the broadcast time, and
was not subject to copyright protection), overruled in part on
other grounds by Reed Elsevier, Inc. v. Muchnick, 559 U.S.
154 (2010).

    Second, SOFA contorts the Supreme Court’s use of the
phrase “distinctive expression” in Harper & Row, Publishers,
Inc. v. Nation Enterprises, 471 U.S. 539, 565 (1985), to give
the false impression that Mr. Sullivan’s “trademark
gesticulation and style” is copyrightable. Copyright only
attaches to an original work fixed in a tangible medium of
expression, never in the underlying ideas or facts. Id. at 547.
The Court used the words “distinctive expression” to explain
that defendant had copied sections of President Ford’s
memoirs that contained Mr. Ford’s writing, as opposed to the
events he was discussing. Id. at 565.

    Certainly movement and intonation are elements in an
original performance, but SOFA’s argument is not limited to
Sullivan’s performance in the clip. It is Sullivan’s
charismatic personality that SOFA seeks to protect.
Charisma, however, is not copyrightable. See Downing v.
     SOFA ENTERTAINMENT V . DODGER PRODUCTIONS 11

Abercrombie & Fitch, 265 F.3d 994, 1003–04 (9th Cir. 2001)
(holding that a person’s name and likeness are outside the
scope of copyright); 1 Melville B. Nimmer & David Nimmer,
Nimmer on Copyright § 1.01[B][1][c] at 1–30 (2012) (“A
persona can hardly be said to constitute a ‘writing’ of an
‘author.’”) (footnotes omitted).

    iv. The Market Effect

    The fourth factor requires courts to consider the
secondary use’s impact on the market for the original work
and the market for derivative works, including if the
defendant’s actions became “unrestricted and widespread.”
Campbell, 510 U.S. at 590 (internal quotation marks omitted).
Where the secondary use is not a substitute for the original
and does not deprive the copyright holder of a derivative use,
the fourth factor weighs in favor of fair use. See id. at 591
(“[W]hen . . . the second use is transformative, market
substitution is at least less certain . . . .”); Ty, Inc. v. Publ’n
Int’l Ltd., 292 F.3d 512, 517–18 (7th Cir. 2002) (stating that
complementary uses, in the sense that a book review is
complementary to the book it discusses, support a finding of
fair use).

    Jersey Boys is not a substitute for The Ed Sullivan Show.
The clip is seven seconds long and only appears once in the
play. Dodger does not reproduce Jersey Boys on videotape or
DVD, which would allow for repeated viewing of the clip.
Dodger’s use of the clip advances its own original creation
without any reasonable threat to SOFA’s business model.
Therefore the fourth factor also favors a finding of fair use.
12 SOFA ENTERTAINMENT V . DODGER PRODUCTIONS

    v. Balancing the Factors

    In the end, we are left with the following conclusion:
Dodger’s use of the clip did not harm SOFA’s copyright in
The Ed Sullivan Show, and society’s enjoyment of Dodger’s
creative endeavor is enhanced with its inclusion. This case is
a good example of why the “fair use” doctrine exists.

B. Attorneys’ Fees

    Section 505 of the Copyright Act gives discretion to
district courts to grant to the prevailing party a “reasonable
attorney’s fee.” 17 U.S.C. § 505. “The most important factor
in determining whether to award fees under the Copyright
Act, is whether an award will further the purposes of the
Act.” Mattel, Inc., 2013 WL 264645 at *2. To reiterate, the
Act’s “primary objective” is to “encourage the production of
original literary, artistic, and musical expression for the good
of the public.” Fogerty v. Fantasy, Inc., 510 U.S. 517, 524
(1994). While no longer a prerequisite to a fee award, the
“objective unreasonableness (both in the factual and in the
legal components of the case)” of a losing party’s claim can
be a relevant indicator of whether the Act’s primary objective
is being served by the litigation. Id. at 534 n.19 (internal
quotation marks omitted); see also Berkla, 302 F.3d at 924
(“[F]rivolousness was appropriately treated as one among
many considerations in denying fees.”).

    In light of the education SOFA received as the plaintiff in
Elvis Presley Enterprises, SOFA should have known from the
outset that its chances of success in this case were slim to
none. Moreover, we agree with the district court that
“lawsuits of this nature . . . have a chilling effect on creativity
insofar as they discourage the fair use of existing works in the
    SOFA ENTERTAINMENT V . DODGER PRODUCTIONS 13

creation of new ones.” The fair use doctrine is an integral
part of copyright law precisely because it gives authors
“breathing space within the confines of copyright” to build
upon their predecessors’ works. Campbell, 510 U.S. at 579.
When a fee award encourages a defendant to litigate a
meritorious fair use claim against an unreasonable claim of
infringement, the policies of the Copyright Act are served.
Fogerty, 510 U.S. at 527. Therefore, we conclude that the
district court’s award of attorney fees to Dodger was justified.

   AFFIRMED.